DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on January 6, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2020 has been entered.

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on May 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
      Response to Arguments
2.	Applicants argues with respect to USC 103 rejection of claims 12-20 have been considered and Examiner has added the Liang reference to address the newly added claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Liang reference. Applicant argues that “Applicant respectfully argues that the rejection is moot in light of amendments to the claims made by this Response, whereby the claims recite anchor pairs that satisfy certain conditions that Sandor does not 
According to Applicant’s specification [0054]-[0055], “an anchor term generally refers to a term representing an entity that can plausibly be “linked” across passages or questions. Anchor terms may include, for example, terms representing people, organizations, locations, temporal expressions, etc. Additionally, terms belonging to many semantic categories representing physical entities (such as animals, vehicles, buildings, etc.) also may be considered anchor terms; to detect anchor terms in a given piece of text, the text may be pre-processed using a Named Entity Detector and a Semantic Class Tagger. Named Entity Detector is an NLP technology that can identify “named entities” -persons, organizations, geopolitical entities (such as countries, cities, etc.) - within the specified text. Similarly, Semantic Class Taggers are NLP technologies that identify the semantic class of terms in the input text. These NLP technologies may be built upon machine learning models trained over human annotated text corpora.”

Liang teaches in [002] and [0015] an entity recognition process which detects entities mentioned in the input text/document, and links together multiple occurrences of same entity. The preprocessor takes input text/document using the NLP parsing pre-processor and performs analysis on the document, sentences 

	Applicant further argues that “Sandor does not disclose Applicant’s claim limitations of: selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions as recited in claim 12. Sandor merely discloses generic entailment concepts and functions, such as comparing “the sentence with sentences of a main body of the document using textual entailment techniques to identify whether the sentence of the abstract entails a sentence in the main body of the document” (paragraph [0043]), and “matching two expressions which refer to the same entity but using different terms” (paragraph [0087]). This functionality is akin to discovering entailments, which is an end result of a process, and not a description of specific steps of achieving that result. The preamble of Applicant’s independent claim 12 recites a system for “generating a textual entailment pair” but recites specific steps by which this result is achieved. Therefore, the output of such a system (or corresponding method or computer program product) is distinct from the steps take to achieve it. Sandor’s supposed recitation of the output should not be equated with its disclosure of Applicant’s claimed steps. More specifically, the issue is how textual entailment is generated. In Applicant’s claimed invention, specific steps are recited; they include selecting a plurality of anchor pairs. There is no anchor pair selection process disclosed in Sandor. This distinction is significant because the selected anchor pairs are not entailment pairs. Although this distinction is self-evident in the language of the claims, Applicant’s specification is nevertheless illustrative.”
	Sandor’s discloses these steps and end-result in Fig’s. 2-4B, [0016] and [0075], [0078], wherein the embodiment relates to a computer system and a document processing method which apply textual entailment techniques for pairing sentences of an abstract with corresponding entailed sentences of a main body of a document which can be used to create links between the two and to evaluate the cohesiveness of the abstract. The output of the lexical matching may be a set of matching expression pairs (each comprising one or more tokens), which match according to one or more of the similarity measures, and the sentences C, T of in the main body and abstract in which they are located.
The lexical matching provides a set of aligned pairs of tokens, one in the abstract, one in the main body. Dependency matching then considers each aligned pair with each of the other aligned pairs, and compares the set of syntactic relations between two nodes in the abstract with the set of syntactic relations between the same two nodes in the main body.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (Claim 1- details of generating entailment pairs described in applicant’s’ disclosure, [0053-0058]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, Applicant is reminded that the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
                                         Relevant Prior Art
During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention. Each reference is listed on the Notice of References form included in this office action:

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Entity Linking with a Knowledge Base: Issues, Techniques, and Solutions; Wei Shen, Jianyong Wang, Senior Member, IEEE, and Jiawei Han, Fellow, IEEE; IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINNERING VOL: 27 NO: 2; YEAR 2015.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-11 are cancelled. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev al. (US 2010/0138216 A1) in view of Sandor et al. (US 20110276322 A1) and further in view of Liang et al. (US 2009/0144609 A1.)

Regarding claim 12, Tanev discloses “A computer system for generating a textual entailment pair, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors,” (See [0001]) (The present invention generally relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language document, extracting entailment relations from a corpus (articles); A computer program product stored on a computer usable medium, comprising instructions operable to cause a programmable processor to carry out a method for generating forming entailment relations.)
“the program instructions comprising instructions for: receiving first and second texts; querying a passage database using the first and second texts; retrieving a passage from the passage database in response to the query;” (See [0009]) (Providing at least one input pattern (p) with N pattern slots (N>1), said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers. Extracting entailment relations from a corpus (articles) and storing said extracted pattern together with said input pattern as entailment relation into said knowledge base.)
But, Tanev does not explicitly disclose “the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments.”  However, Sandor teaches “the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments” (See Fig. 1-2, [0010], [0043] and [0087]-0091) (For each sentence of an abstract of the document, compares the sentence with sentences of a main body of the document using textual entailment techniques to identify whether the sentence of the abstract entails a sentence in the main body of the document. The system further includes at least one of a link generator which generates links between the entailing sentences. FIG. 1 is a diagram of a computer system for evaluating textual entailment; FIG. 2 is a flow chart illustrating a method for evaluating textual entailment. The entailment component includes instructions for applying several techniques for identifying textual entailment, which are applied through pairwise comparison of each sentence.
Named Entity Coreference modules may be incorporated in or accessed by the textual entailment component for referent matching. This allows matching two expressions which refer to the same entity but using different terms. For example, both may refer to a person, but one uses the person's name while the other uses the person's title or a corresponding pronoun. Named entity is a group of one or more words that identifies an entity by name. Named entities may include persons (such as a person's given name or title), organizations (such as the name of a corporation, institution, association, government or private organization), locations (such as a country, state, town, geographic region, or the like), artifacts (such as names of consumer products, e.g., vehicle names), specific dates, and monetary expressions. The output of referent matching is pairs of expressions in the Abstract and main body which are identified as including a respective referent which refers to the same named entity.)
But, Tanev does not explicitly disclose “wherein for terms of each of the plurality of anchor pairs, (1) one term is from a question, and one term is from a passage; (2) the terms are both anchor terms; and (3) the terms have been matched to each other by a term matcher” However, Liang teaches “wherein for terms of each of the plurality of anchor pairs, (1) one term is from a question, and one term is from a passage; (2) the terms are both anchor terms; and (3) the terms have been matched to each other by a term matcher”  (See Abstract Fig. 4 and [0015], [0022]-[0023], [0044]) (The ERDS comprises a linguistic analysis engine, a knowledge analysis engine, and a disambiguation engine that cooperate to identify candidate entities from a knowledge repository and determine which of the candidates best matches the one or more detected entities in a text segment using context information. 
In addition, links to other related information can be provided based upon the knowledge acquired by the ERDS while performing entity identification. For example, the coordinates of place names could be retrieved, and, as a result the recognized place names could be displayed on a map. Also, the identified entities in a document (e.g., their links) could be automatically highlighted so that further information on the entities could be easily accessed (e.g., the links could automatically point to knowledge source entries. Embodiments provide an entity recognition and disambiguation system that, based upon input of a text segment/document, automatically determines which entities are being referred to by the text using both natural language processing techniques and analysis of information from contextual data in the surrounding text. Relationship search and indexing defines data structures, techniques, and systems for natural language processing that preprocess and store document information in one or more annotated phrase, clause, or sentence-based indexes. The annotations store tag-based information, along with the terms of a clause or sentence, so that existing keyword-based search engines can be leveraged to perform natural language based processing instead of simple keyword searching. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. The relationship search technology also defines methods, systems, and techniques for performing relationship queries, as opposed to traditional keyword-based searching. In block 401 of FIG. 4, the input text segment (document, etc.) is pre-processed, using the NLP parsing/preprocessor of FIG. 3. The preprocessor takes input text and produces one or more data structures that contain the structure of regions, paragraphs, sentences, as well as associated meta-tags etc.
 The linguistics analysis engine 311 receives text from the text documents 310 which has been potentially preprocessed and determines characteristics about the entities but not yet resolved in the documents. The knowledge analysis engine 312 matches these characters to find possible candidate entities. The matching ontology entries to the identified entities are stored, as annotations of phrases within the sentence-level indices, to support queries against them.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tanev (Method for extraction of relation patterns) with Sandor(textual entailment method for linking text) and Liang (NLP-based entity recognition and disambiguation) in view of the suggestions provided by Liang in paragraph [0002], which suggests, “the need for intelligent electronic assistants to aid in locating and/or discovering useful or desired information amongst the morass of data is paramount. The sheer quantity of data is prohibitive for many natural language processing techniques. The use of natural language processing to search text to correctly recognize people, places, or things is fraught with difficulties. Provided is a system for entity identification using natural language processing and, in particular, to methods and systems for recognizing and disambiguating named entities using natural language processing, knowledge repositories, and/or other contextual information.“ Liang [002]
	Regarding claim 13, Tanev in view of Sandor and further in view of  Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: retrieving a plurality of additional passages: performing term-matching between terms in the question and terms in the retrieved passage and in the plurality of additional passages;” (See [0018]) (The proposed method makes use of an automatic or semi-automatic procedure to learn iteratively patterns for specific relations using clusters of similar articles. For each considered relation the user provides the system with one or several pivot patterns or input patterns, and the system returns patterns, which express the same meaning in different ways.)
“and scoring the retrieved passage and the plurality of additional passages based on the term matching, and wherein generating an entailment pair is based on the scoring.” (See [0042]) (The algorithm described here is a bootstrapping iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input. In a first embodiment of the invention, the input pattern (p) is a linear pattern. In another embodiment, the input pattern (p) is a syntactic pattern and said articles are syntactically parsed prior to the processing of said articles with respect to the input pattern.)
Regarding claim 14, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: storing the generated entailment pair in an entailment database based on scoring the entailment pair.” (See [0033]) (Extracting entailment relations from a corpus (articles) in accordance of the method as described hereinabove; and storing said extracted pattern together with said input pattern as entailment relation into said knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns.)
Regarding claim 15, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for providing the entailment pair to a process in a question-answering (QA) pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 16, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein querying a passage database and retrieving a passage are performed by an information retrieval engine in a natural language processing pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 17, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein a passage scorer performs term matching between at least one term in the first text and at least one term in the retrieved passage, and the program instructions further comprise instructions for: generating one or more parse trees for the first text and the retrieved passage;” (See [0025]) (Syntactic patterns are syntactic trees which have two or more slots. Each slot can be filled with a specific entity type. In the example above, slots are designated with PERSON1 and PERSON2; they can be filled just by names of type person. Syntactic templates are matched against syntactic trees, so they are not dependent on the linear word order and the additional words, which can appear in-between.)
“identifying one or more focus terms in respective parse trees of the first text and the retrieved passage; identifying one or more focus subgraphs for the first text and for the retrieved passage based on the identified focus terms;” (See [0025]) (Slots are designated with PERSON.sub.1 and PERSON.sub.2; they can be filled just by names of type person.)
“aligning at least one focus subgraph of the first text with at least one subgraph of the retrieved passage.” (See [0025]) (The first pattern will match phrases like "John Adams, president of ABC Corp., criticized sharply his colleague Adam Howard.)
	Regarding claim 18, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: identifying a first anchor term in the first text matched by a term matcher to a second anchor term in the retrieved passage; and designating the first anchor term and the second anchor term as an anchor pair.” (See Sandor: [0056] (Several matching techniques may be applied including exact matching, lexical matching, syntactic matching, lexico-syntactic matching, referent matching, and the like. A determination is made as to whether the main body sentence C is entailed based on the matching expression(s) identified.)
	Regarding claim 19, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: aligning a first text fragment, in the first text, with a second text fragment, in the retrieved passage, based on aligned first and second anchor terms in an first anchor pair, wherein the first anchor term appears in the first text fragment, and the second anchor term appears in the second text fragment; aligning a third anchor term in the first text with a fourth anchor term in the retrieved passage, wherein the third anchor term is not in the firs text fragment and the fourth anchor term is not in the second text fragment; identifying a third text fragment, in the first text, connecting the third anchor term to the first text fragment; and identifying a fourth text fragment, in the retrieved passage, connecting the fourth anchor term to the second text fragment, wherein the entailment pair comprises the third and fourth text fragments.” (See Sandor: Fig. 1-2, [0010], [0043] and [0087]-0091) (For each sentence of an abstract of the document, compares the sentence with sentences of a main body of the document using textual entailment techniques to identify whether the sentence of the abstract entails a sentence in the main body of the document. The system further includes at least one of a link generator which generates links between the entailing sentences. FIG. 1 is a diagram of a computer system for evaluating textual entailment; FIG. 2 is a flow chart illustrating a method for evaluating textual entailment. The entailment component includes instructions for applying several techniques for identifying textual entailment, which are applied through pairwise comparison of each sentence.
Named Entity Coreference modules may be incorporated in or accessed by the textual entailment component for referent matching. This allows matching two expressions which refer to the same entity but using different terms. For example, both may refer to a person, but one uses the person's name while the other uses the person's title or a corresponding pronoun. Named entity is a group of one or more words that identifies an entity by name. Named entities may include persons (such as a person's given name or title), organizations (such as the name of a corporation, institution, association, government or private organization), locations (such as a country, state, town, geographic region, or the like), artifacts (such as names of consumer products, e.g., vehicle names), specific dates, and monetary expressions. The output of referent matching is pairs of expressions in the Abstract and main body which are identified as including a respective referent which refers to the same named entity.)
As per claim 20, this claim is rejected based on rationale given above for rejected claim 12 and is similarly rejected, including “each corresponding to a natural language text”. (See [0001]) (The present invention generally relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language document.)








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154